FELICIA PITRE
                             DALLAS COUNTY DISTRICT CLERK




 October 7, 2015

  Texas Court of Criminal Appeals
  ATTN: Abel Acosta
. P.O. Box 12308
  Austin, Texas 78711-2308

 RE:    O.Z. FOWLER,
        CCA CAUSE No:                      WR-47,079-02
        Writ No:                           W97-00347-K (B)


 Dear Mr. Abel Acosta:

 In response to the Court's Order dated October 7, 2015, in the above entitled and referenced
 cause, the Dallas County District Clerk's Office, has not received Writ Application for the above
 case number in our office as of October 7, 2015.




                                                ·' ,' ·;··' 1"!_·.: ..   . - .': t'. ~-I'.'~~~ I   :'                                       ·-:·    .. :.
                                                                                                                                                   ':

                                                                              •• ,   t··   ··:::.··.
                                                                                                        . '. ' ~   ~: '   /. -'   ..• i .




                         133 N. Riverfront, LB 12 DALLAS, TEXAS 75207 (214) -712-5013
                                               FAX (214)- 653-5986
                                  web site: www.dallascounty.org/distclerklindex.html
                                                                                                      ;:?"
                                                                                                      >
                                                                                                      9
                                                                                                       0).
                                                                                                        ·;11




              IN THE COURT OF CRIMINAL.APPEALS
                          OF TEXAS
                                          NO. WR-47,079~02


                                   IN RE O.Z. FOWLER, Relator·


                 ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NO. W97-00347-K(B) IN THE CRIMINAL DISTRICT COURT NO.4
                            . FROM DALLAS COUNTY


         Per curiam.

                                              ORDER


         Relator ~as filed a motion for leave to file a writ of mandamus pursuant to. the original

 jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

 iri the Criminal District Court No. 4 District Court of Dallas County, that more than 35 days have

 elapsed, and that the application has not yet been forwarded to this Court.

        In these circumstances, additional facts are needed, Respondent, the District Clerk of Dallas

 County, is ordered to file a response, which may be made by submitting the record on such habeas

. corpus application, submitting a copy of a t~mely filed· o_rder which designates issues to be

 investigated (see McCree v. Hainpton, 824 S.W.2d 578,579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed an application for a writ of habeas corpus in Dallas County. Should the

response include ari order designating issues, proof of the date the district attorney's office was

served with the habeas· application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: October 7, 2015
Do not publish